                                                                               Eastern District of Kentucky
                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                                                                        FILED
                                 CENTRAL DIVISION                                      JUL O9 2019
                                   at LEXINGTON
                                                                                          AT ASHLAND
Civil Action No. 18-296-HRW                                                             ROBERT R. CARR
                                                                                   CLERK U.S. DISTRICT COURT



LOU CATHERINE MCKINNEY,                                                      PLAINTIFF,

v.                        MEMORANDUM OPINION AND ORDER


NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL SECURITY,                                       DEFENDANT.


       Plaintiff has brought this action pursuant to 42 U.S.C. §405(g) to challenge a final

decision of the Defendant denying Plaintiffs application for disability insurance benefits. The

Court having reviewed the record in this case and the dispositive motions filed by the parties,

finds that the decision of the Administrative Law Judge is supported by substantial evidence and

should be affirmed.

             I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff filed her current application for disability insurance benefits on April 14, 2015,

alleging disability beginning on September 25, 2013, due to COPD, restless leg syndrome,

chronic fatigue, right hip impairment, high blood pressure, ADHD, degenerative disc disease of

the lumbar back and depression (Tr. 231 ). This application was denied initially and on

reconsideration. Thereafter, upon request by Plaintiff, an administrative hearing was conducted

by Administrative Law Judge Davida Isaacs (hereinafter "ALJ''), wherein Plaintiff testified. At

the hearing, Betty Hale, a vocational expert (hereinafter "VE"), also testified.

       At the hearing, pursuant to 20 C.F.R. § 416.920, the ALJ performed the following five-

step sequential analysis in order to determine whether the Plaintiff was disabled:
        Step 1: If the claimant is performing substantial gainful work, he is not disabled.

        Step 2: If the claimant is not performing substantial gainful work, his impairment(s)
        must be severe before he can be found to be disabled based upon the requirements in 20
        C.F.R. § 416.920(b).

        Step 3: If the claimant is not performing substantial gainful work and has a severe
        impairment (or impairments) that has lasted or is expected to last for a continuous period
        of at least twelve months, and his impairments (or impairments) meets or medically
        equals a listed impairment contained in Appendix 1, Subpart P, Regulation No. 4, the
        claimant is disabled without further inquiry.

        Step 4: If the claimant's impairment (or impairments) does not prevent him from doing
        his past relevant work, he is not disabled.

        Step 5: Even if the claimant's impairment or impairments prevent him from performing
        his past relevant work, if other work exists in significant numbers in the national
        economy that accommodates his residual functional capacity and vocational factors, he is
        not disabled.


        The ALJ issued a decision finding that Plaintiff was not disabled. Plaintiff was born in

1955. She has a high school education and her past relevant work experience consists of work as

a billing clerk.

        At Step 1 of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since the alleged onset date of disability.

        The ALJ then determined, at Step 2, that Plaintiff suffers from degenerative disc disease,

which he found to be "severe" within the meaning of the Regulations.

        At Step 3, the ALJ found that Plaintiffs impairments did not meet or medically equal any

of the listed impairments.

        The ALJ found that Plaintiff could perform her past relevant work and further determined

that she has the residual functional capacity ("RFC") to perform light work with certain

restrictions, as set forth in the hearing decision.

                                                      2
        The ALJ finally concluded that these jobs exist in significant numbers in the national

and regional economies, as identified by the VE.

       Accordingly, the ALJ found Plaintiff not to be disabled.

       The Appeals Council denied Plaintiffs request for review and adopted the ALJ's decision

as the final decision of the Commissioner. Plaintiff thereafter filed this civil action seeking a

reversal of the Commissioner's decision. Both parties have filed Motions for Summary

Judgment and this matter is ripe for decision.

                                          II. ANALYSIS

       The essential issue on appeal to this Court is whether the ALJ's decision is supported by

substantial evidence. "Substantial evidence" is defined as "such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion;" it is based on the record as a

whole and must take into account whatever in the record fairly detracts from its weight. Garner

v. Heckler, 745 F.2d 383, 387 (6 th Cir. 1984).    If the Commissioner's decision is supported by

substantial evidence, the reviewing Court must affirm. Kirk v. Secretary of Health and Human

Services, 667 F.2d 524, 535 (6 th Cir. 1981), cert. denied, 461 U.S. 957 (1983). "The court may

not try the case de nova nor resolve conflicts in evidence, nor decide questions of credibility."

Bradley v. Secretary of Health and Human Services, 862 F.2d 1224, 1228 (6 th Cir. 1988).

Finally, this Court must defer to the Commissioner's decision "even if there is substantial

evidence in the record that would have supported an opposite conclusion, so long as substantial

evidence supports the conclusion reached by the ALJ." Key v. Callahan, 109 F.3d 270, 273 (6th

Cir.1997).

       On appeal, Plaintiff argues that the ALJ did not properly consider her mental


                                                  3
impairments.

       The ALJ found no mental impairment which would limit Plaintiff's ability to work. The

RFC includes only physical limitations.

       There are five opinions in the record which pertain to Plaintiff's mental impairment and

the ALJ discussed them all in his decision and also referred to the treatment notes in this regard.

       When evaluating medical opinions, an ALJ considers numerous factors, including

whether the physician examined the claimant, whether the doctor treated the claimant, the

evidence the doctor presents to support his or her opinion, whether the doctor's opinion is

consistent with the record as a whole, and the doctor's specialty. 20 C.F.R. § 416.927.

       An ALJ may discount a physician's opinion, treating or otherwise, when the physician

does not provide objective medical evidence to support his or her opinion or if the doctor's

opinion is inconsistent with the record as a whole. 20 C.F.R. § 416.927.

       In addition, although a physician's opinion about what a claimant can still do or the

claimant's restrictions may be relevant evidence, such opinions are not determinative because the

ALJ has the responsibility of assessing the claimant's RFC. 20 C.F.R. §§ 416.912(b)(2),

416.913(b)(6), 416.927(d)(2), 416.945(a)(3), 416.946.

       The first opinion, rendered in August 2013, was provided by Harwell Smith, Ph.D., at the

behest of Plaintiff's counsel. In his report, he states that Plaintiff primarily complained of

physical problems, but also reported difficulty with focus and concentration (Tr. 186). On

examination, she was oriented, could read at a tenth-grade level, could write a sentence, and do

simple addition, subtraction, and division in her head, but had difficulty with multiplication (Tr.

188). She was able to remember three out of three items immediately, but only two out of three


                                                 4
items after seven minutes (Tr. 188). She reported a stable mood, although she had recently

experienced some tearfulness over the death of her aunt (Tr. 189). She was diagnosed with

depression in partial remission and a mild neurocognitive disorder (Tr. 189). Dr. Smith opined

that Plaintiff could understand, remember, carry out, and make judgments on simple tasks, but

would be moderately to markedly impaired in her ability to handle detailed tasks (Tr. 189). He

further opined that she was moderately to markedly limited in dealing with pressures and

changes in the work setting (Tr. 189).

        The ALJ discussed this opinion but gave it little weight as it was authored during a time

period during which Plaintiff was found not to be disabled by a prior ALJ in regard to another

application for DIB. As his opinion was rendered outside the relevant period, the ALJ did not

err by discounting it.

        The next opinion was rendered by Edd Easton-Hogg, Psy.D. in July 2015. His report

states that on examination, Plaintiff was appropriately groomed and dressed (Tr. 646). She could

spell "world" backwards, remember six digits forward and three backwards, and perform serial

threes (subtract three from 20 repeatedly), all tests of attention and concentration; she could also

perform simple arithmetic calculations (Tr. 647). Dr. Easton-Hogg noted that Plaintiffs attention

and concentration "appeared adequate" and that she had no deficits in memory (Tr. 647).

However, he opined that her fund of knowledge was below average, and her intellectual ability

was in the low average range (Tr. 647). Dr. Easton-Hogg diagnosed depression and attention

deficit disorder and assigned her a global assessment of functioning (GAF) of 70, indicating

some mild symptoms or some difficulty functioning, but generally functioning pretty well (Tr.

648).


                                                  5
       The ALJ noted that, despite these normal findings, Dr. Easton-Hogg opined that Plaintiff

was moderately impaired in her ability to perform even simple tasks (Tr. 648). Given this

inconstancy, the ALJ declined to give great weight to this opinion. Further, As the ALJ

observed, Dr. Easton- Hogg found Plaintiff did not have any deficits in attention, concentration,

or memory (Tr. 64 7). This is consistent with various treatment notes in the record which reflect

no deficits in attention, concentration, and memory and, most of the time, showed a normal

mood (Tr. 14-16, see Tr. 3 95-96, 403-04 (no psychiatric complaints and normal mental status

examinations), (Tr. 664 (with normal memory, thought processes, speech, attention,

concentration, intellectual functioning, and fund of knowledge, but depressed and anxious

mood), Tr. 672 (same, but normal mood), 684 (normal mood, affect, and judgment), 700 (same)).

These normal examination findings from the relevant time period undermine Dr. Easton-Hogg's

opinion. Under these circumstances, the Court finds no error.

        The three remaining opinions rendered by state agency physicians state that Plaintiff had

no severe mental impairment.

       In addition to the medical opinions, the ALJ considered other evidence in the record, such

as Plaintiffs testimony, in considering whether her mental impacted her ability to work. She

testified that she helps care for her grandchildren, works in the garden, sews, quilts, and collects

old photographs (Tr. 253-54, 257). The Sixth Circuit Court of Appeals has stated that "[a]n ALJ

may consider household and social activities engaged in by the claimant in evaluating a

claimant's assertions of pain or ailments." Walters v. Commissioner ofSocial Security, 127 F.3d

525, 532 (6 th Cir. 1997).




                                                  6
          Plaintiff also stated that her problems with attention and concentration were alleviated

with medication (Tr. 646). This, too, is relevant in assessing the existence and impact of any

impairment on a claimant's functional capacity. See Social Security Ruling (SSR) 96-8p.

          It is clear that the ALJ carefully and fully considered the record in evaluating Plaintiffs

mental impairments and gave good reasons for accepting or discounting the evidence in that

regard. The task of this Court is not to reweight the evidence, but, rather, to determine if there is

present here "such relevant evidence as a reasonable mind would accept as adequate to support a

conclusion." Richardson v. Perales, 402 U.S. 389,401, 91 S.Ct. 1420, 1427, 28 L.Ed.2d 842

(1971 ). The ALJ' s decision satisfies this standard.



                                         III.   CONCLUSION

          The Court finds that the ALJ's decision is supported by substantial evidence on the

record.      Accordingly, it is HEREBY ORDERED that the Plaintiffs Motion for Summary

Judgment be OVERRULED and the Defendant's Motion for Summary Judgment be

SUSTAINED.

          A judgment in favor of the Defendant will be entered contemporaneously herewith.



          This   r;-/v' day .Jl 4/
                             of                          , 2019.



                                                                        Signed By:
                                                                        1:1.ffl[Y   B, Wilhoit, Jr.
                                                                        United States District Judge




                                                    7
